 



Exhibit 10.1
STANDARD OFFICE LEASE
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION
I. Basic Lease Provisions (“Basic Lease Provisions”)
     1.1 Parties: This Lease, dated, for reference purposes only, March 19th,
2007 is made by and between FLAMINGO PECOS PLAZA (herein called “Lessor”)and
READY MIX INC. doing business under the name of READY MIX INC. herein called
Lessee”).
     1.2 Premises: Suite Number(s) SEE ATTACHED floors, consisting of
approximately 5922 feet more or less, as defined in paragraph 2 and as shown on
Exhibit “A” hereto (the premises)
     1.3 Building: Commonly described as being located at 3430 East Flamingo
Road, in the City of Las Vegas, County of Clark, State of Nevada, as defined in
paragraph 2.
     1.4 Use: READY MIX INC. OFFICES, subject to paragraph 6.
     1.5 Term: 3 YEAR commencing APRIL 1. 2007 Commencement Date and ending
MARCH 31.2010, as defined in paragraph 3.
     1.6 Base Rent: $9739.70 per month, payable on the 1st.day of each month per
paragraph
     1.7 Base Rent Increase: On April 1, 2008. April 2009. April 1. 2010 the
monthly Base Rent Payable under paragraph 1.6 above shall be adjusted as agreed
upon.
     1.8 Rent Paid Upon Execution: $9739.70.
for APRIL 2007
     1.9 Security Deposit $2400 on record now, additional $3,100.00 paid for a
total of $5,500.00 on record as of April 2007.
     1.10 Lessee’s Share of Operating Expense Increase N/A as defined in
paragraph 4.2.
2. Premises, Parking and Common Areas.
     2.1 The Premises are a portion of a building, herein sometimes referred to
as the “Building” identified in paragraph 1.3 of the Basic Lease Provisions.
“Building” shall include adjacent parking structures used in connection
therewith. The Premises, the Building, the Common Areas, the Land upon which the
same are located, along with all other buildings and improvements thereon or
thereunder, are herein collectively referred to as the “Office Building
Project”. Lessor hereby leases to Lessee and Lessee leases from the Lessor for
the term      , at the rental, and upon all of the conditions set forth herein,
the real properly referred to in the Basic Lease Provision, paragraph 1.2, as
the “Premises”, including rights to the Common Areas as hereinafter specified.
     2.2 Vehicle Parking: So long as Lessee is not in default, and subject to
the rules and regulations attached hereto, and as established by Lessor from
time to time, Lessee shall be entitled to (1) parking spaces in the Office
Building Project.
     2.2.1 If Lessee commits, permits or allows any of the prohibited activities
described in the Lease or the rules then in effect, the Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.
     2.2.2 The monthly parking rate per covered parking space will be $
32.00_per month at the commencement of the term of this Lease, and is subject to
change upon five(s) days prior written notice to Lessee. Monthly parking fees
shall be payable quarterly in advance prior to the first day of each quarter.
     2.3 Common Areas-Definition. The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Office Building Project that are provided and designated by the Lessor
from time to time for the general non-exclusive use of Lessor, Lessee and of
other lessees of the Office Building Project and their respective employees,
suppliers, customers and invitees, including but not limited to common
entrances, lobbies, corridors, stairways and stairways and stairwells, public
restrooms, elevators, escalators, parking areas to the extent not otherwise
prohibited by this Lease, leading and unloading areas, roadways, sidewalks,
walkways, parkways, ramps, driveways, land-scaped areas and decorative walls.
     2.4 Common Areas-Rules and Regulations: Lessee agrees to abide by and
conform to the rules and regulations attached hereto as Exhibit B with respect
to the Office Building and Project and Common Areas, and to cause its employees,
suppliers, shippers, customers, and invitees to so abide and conform. Lessor or
such other person(s) as Lessor may appoint shall have the exclusive control and
management of the Common Areas and shall have the right, from time to time, to
modify &, amend and enforce said rules and regulations. Lessor shall not be
responsible to Lessee for the non-compliance with said rules and regulations by
other lessees, their agents, employees and invitees of the Office Building
Project.
     2.5 Common Areas-Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:
          (a) To make changes to the Building interior and exterior and Common
Areas, including, without limitation, changes in the location, size, shape,
number and appearance thereof, including but not limited to the lobbies,
windows, stairways, air shafts, elevators, escalators, restrooms, driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, decorative walls, landscaped areas and walkways;
provided, however, Lessor shall at all times provide the parking facilities
required by applicable law;
          (b) To close temporarily any of the Common areas for maintenance
purposes so long as reasonable access to the Premises remains available;
          (c) To designate other land improvements outside the boundaries of the
Office Building Project to be part of the Common Areas, provided that such other
land and improvements have a reasonable and functional relationship to the
Office Building Project;
          (d) To add additional buildings and improvements to the Common Areas;
          (e) to use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Office Building Project, or any
portion thereof;
          (f) To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Office Building Project as Lessor
may, in the exercise of sound business judgment deem to be appropriate.
3. Term:
     3.1 Term: The term and Commencement Date of this Lease shall be as
specified in paragraph 1.5 of the Basic Lease Provisions.
     3.2 Delay in Possession: Notwithstanding said Commencement Date, if for any
reason Lessor cannot deliver possession of the Premises to Lessee on said date
and subject to paragraph 3.2.2, Lessor shall not be subject to any liability
therefore, nor shall such failure affect the validity of this Lease or the
obligations of Lessee hereunder or extend the term hereof; but, in such case,
Lessee shall not be obligated to pay rent or perform any other obligation of
Lessee under the terms of this Lease, except as may be otherwise provided in
this Lease, until possession of the Premises is tendered to Lessee, as
hereinafter defined; provided, however, that if Lessor shall not have delivered
possession of the Premises within sixty(60) days following said Commencement
Date, as the same may be extended under the terms of a Work Letter executed by
Lessor and Lessee. Lessee may, at Lessee’s
(1) reasonable use, as defined by Lessor, or
Initials:                    
Initials                    

1



--------------------------------------------------------------------------------



 



option, by notice In writing to Lessor within ten (IO) days thereafter, cancel
this Lease, in which event the parties shall be discharged from all obligations
hereunder: provided, however, that, as to Lessee’s obligations, Lessee first
reimburses Lessor for all costs Incurred for Non-Standard improvements and, as
to Lessor’s obligations, Lessor shall return any money previously deposited by
Lessee (less any offsets due Lessor for NonStandard Improvement); and provided
further, that If such written notice by Lessee is not received by Lessor within
said ten (10) day period:Lessee’e right to cancel this Lease hereunder shall
terminate and be of no further force or effect.
     3.2.1 Possession Tendered-Defined, Possession of the Premises shall be
deemed tendered to Lessee (“Tender of Possession”) when (1) the improvements to
be provided by Lessor under this Lease are substantially completed, (2) the
Building utilities are reedy for use in the Premises (3) Lessee has reasonable
access to the Premises, and (4) ten (10) days shall have expired following
advance written notice to Lessee of the occurrence of lbs matters described in
(1), (2) and (3), above of this paragraph 3.2.1.
     3.2.2 Delays Caused by Lessee. There shall be no abatement of rent, and the
sixty (60) day period following the Commencement Date before which Lessees right
to cancel this Lease accrues under paragraph 3.2. shall be deemed extended to
the extent of any delays caused by acts or omissions of Lessee. Lessee’s agents,
employees and contractors.
     3.3 Early Possession. If Lessee occupies the Premises prior to said
Commencement Date, such occupancy shall be subject to all provisions of this
Lease, such occupancy shall not change the termination date, and Lessee shall
pay rent for such occupancy
     3.4 Uncertain Commencement. In the event comrnencement of the Lease term Is
defined as the completion of the improvements, Lessee and Lessor shall execute
an amendment to this Lease establishing. the date of Tender of Possession (as
defined in paragraph 3.2.1 or the actual taking of possession by Lessee,
whichever first occurs, as the Commencement Date.
4. Rent.
     4.1 Base Rent. Subject to adjustment as hereinafter provided in paragraph
4,3, and except as may be otherwise expressly provided in this Lease, Lessee
shall pay to Lessor the Base Rent for the Premises set forth in paragraph 1.6 of
the Basic Lease Previsions, without offset or deduction. Lessee shall pay Lessor
upon execution hereof the advance Base Rent described in paragraph 1.6 of the
Basic Lease Provisions. Rent for any period during the term hereof which is for
less than one month shall be prorated based upon the actual number of days of
the calendar month involved, Rent shall be payable in lawful money of the United
States to Lessor at the address stated herein or to such other persons or all
such other places as Lessor may designate in writing
     4.2 Operating Expense increase, Lessee shall pay to lessor during the term
hereof, In addition to the Base Rent, Lessee’s Share, as hereinafter defined, of
the amount by which all Operating Expenses, as hereinafter defined, for each
Comparison Year exceeds the amount of all Operating Expenses for the Base War,
such excess being hereinafter referred to as the “Operating Expense Increase’ in
accordance with his following provisions:
          (a) “Lessee’s Share” Is defined, for purposes of this Lease, as the
percentage set forth in paragraph 1.10 of the Basic Lease Provisions, which
percentage has been determined by dividing the approximate square footage of the
Premises by the total approximate square footage of the rentable space contained
In the Office Building Project. It is understood and agreed that the square
footage figures set forth in the Basic Lease Provisions are approximations which
Lessor and Lessee agree are reasonable and shall not be subject to revision
except in connection with an actual change in the size of the Premises or a
change in the space available for lease in the Office Building Project.
          (b)“Base Year” is defined as the calendar year in which the Lease term
commences.
          (c) “Comparison War” Is defined as each calendar year during the term
of this Lease subsequent to the Base Year; provided, however, Lessee shall have
no obligation to pay a share of the Operating Expense Increase applicable to the
first twelve (12) months of the Lease Term (other than sect, as are mandated by
a governmental authority, as to which government mandated expenses Lessee shall
pay Lessee’s Share, notwithstanding they occur during the first twelve ( 12)
months), Lessee’s Share of the Operating Expense increase for the first and last
Comparison Years of the Lease Term shall be prorated according to that portion
of such Comparison Year as to which Lessee is responsible for a share of such
increase.
          (d) “Operating Expenses” is defined, for purposes of this Lease, to
include all costs, if any, incurred by Lessor in the exercise of its reasonable
discretion, and Including
               (i) The cost of the premiums for the liability and property
insurance policies to be maintained by Lessor under paragraph B hereof:
               (ii) The amount of the real property taxes to be paid by Lessor
under paragraph 10.1 hereof;
               (iii) The cost of water, sewer, gas, electricity, and other
publicly mandated services to the Office Building Project;
          (e) Operating Expenses shall not include the costs of replacements of
equipment or improvements that have a useful life for Federal Income Tax
purposes in excess of live (5) years unless It is of the type described In
paragraph 4.2(d)(viii), In which case their cost shall be included as above
provided.
          (9 Operating Expenses shall not include any expenses paid by any
lessee directly to third parties, or as to which Lessor is otherwise reimbursed
by any third party, other tenant, or by insurance proceeds.
          (g) Lessee’s Share of Operating Expense increase shall be payable by
Lesson within ten (10) days after a reasonably detailed statement of actual
expenses is presented to Lessee by Lessor at Lessor’s option, however, an amount
may be estimated by Lessor from time to time in advance of Lessee’s Share of the
Operating Expense Increase for any Comparison Year, and the same shall be
payable monthly or quarterly, as lessor shall designate, during each Comparison
Year of the Lease term, on the same day as the Base Rent is due hereunder in the
event that Lessee pays Lessor’s estimate Lessee’s Share of each Comparison Year
a reasonably detailed statement showing Lessee’s Share of the actual Operating
Expense Increase incurred during such year, all Lessee’s payments under this
paragraph 4.2(g) during said Comparison Year exceed Lessee’s Share as indicated
on said statement, Lessee shall be entitled to credit the amount of such
overpayment against Lessee’s Share of Operating Expense Increase next falling
due. If lessee’s payments under this paragraph during said Comparison Year were
less than Lessee’s Share as indicated on said statement, Lessees shall pay the
lesser the amount of the deficiency within ten (10) days after delivery by
Lessor to Lessee of said statement, Lessor and Lessee shall forthwith adjust
between them by cash payment any balance determined to exist with respect to
that portion of the last Comparison Year for which lessee is responsible as to
Operating Expense Increases, notwithstanding that the Lease term may-have
terminated before the end of such Comparison Year
initials:                    
initials:                    

2



--------------------------------------------------------------------------------



 



     5. Security Deposit: Lessee shall deposit with Lessor upon execution hereof
the security deposit set forth in paragraph 1.9 of the Basic Lease Provisions as
security for Lessee’s faithful performance of Lessee’s obligations hereunder. If
Lessee fails to pay rent or other charges due hereunder, or otherwise defaults
with respect to any provision of this Lease, Lessor may use, apply or retain all
or any portion of said deposit for the payment of any rent or other charge in
default for the payment of any other sum to which Lessor may become obligated by
reason at Lessee’s default or to compensate Lessor for any loss or damage which
Lessor may suitor thereby. If Lessor so uses or applies all or any portion of
said deposit, Lessee shall within ten (10) days after written demand therefore
deposit cash with Lessor in an amount sufficient to restore said deposit to the
full amount then required of Lessee. If the monthly Base Rent shall, from time
to time, increase during the term of this lease, Lessee shall, at the time of
such increase. deposit with Lessor additional money as a security deposit so
that the joint amount of the security deposit held by Lessor shall at all times
bear the same proportion to the initial current Base Rent as the initial
security deposit bears to the initial Base Rent set forth In paragraph 1.6 of
the Basic Lease Provisions. Lesser shall not be required to keep said security
deposit separate from its general accounts. If Lessee performs all of Lessee’s
obligations hereunder, said deposit, or so much thereof as has not heretofore
been applied by Lessor, shall be returned, without payment of interest or other
increment for its use, to Lessee (or, at Lessor’s option, to the last assignee,
if any, of Lessee’s Interest hereunder) at the expiration at the term hereof,
and after Lessee has vacated the Premises. No trust relationship is created
herein between Lessor and Lessee with respect to said Security Deposit.
     6. Use.
     6.1 Use. The Premises shall be used and occupied only for the purpose set
forth in paragraph 1.4 of the Basic Lease Provisions or any other use which is
reasonably comparable to that use and for no other purpose.
     6.2 Compliance with law
          (a) Lessor warrants to Lessee that the Premises, in the state existing
on the date that the Lease term commences, but without regard to alterations or
improvements made by lessee or the use for which Lessee will occupy the
Premises, does not violate any covenants or restrictions of record, or any
applicable building code, regulation or ordinance in effect on such Lease term
Commencement Date. In the event it is determined that this warranty has been
violated, then it shall be the obligation of the Lessor, after written notice
from Lessee, to promptly, at Lessor’s sole cost and expense, rectify any such
violation.
          (b) Except as provided in paragraph 6.2 (a) Lessee shall, at Lessee’s
expense, promptly comply with all applicable statutes, ordinances, rules,
regulations, orders, covenants and restrictions of record, and requirements of
any fire Insurance underwriters or rating bureaus, now in effect or which may
hereafter come Into effect, whether or not they reflect a change in policy from
that now existing, during the term or any part of, the term hereof, relating in
any manner to the Premises and the occupation and use by Lessee of the Premises.
Lessee shall conduct its business in a lawful manner and shall not use or permit
the use of the Premises or the Common Areas in any manner that will tend to
create waste or a nuisance or shell tend to disturb other occupants of the
Office Building Project.
     6.3 Condition of Premises:
          (a) Lessor warrants to Lessee that the Premises, in the state
existingon the date that the Lease term commences, but without regard to
alterations or improvements made by Lessee or the use for which Lessee will
occupy the Premises, does not violate any covenants or restrictions of record,
or any applicable building code, regulation or ordinance in effect on such Lease
term Commencement Date. In the event it is determined that this warranty has
been violated, than it shall be the obligation of the Lessor after written
notice from Lessee, to promptly, at Lessor’s sole cost and expense, rectify any
such violation.
          (b) Except as provided in paragraph 6.2(a) Lessee shall, at Lessee’s
expense, promptly comply with all applicable statutes, ordinances, rules,
regulations, orders, covenants and restrictions of record, and requirements of
any fire insurance underwriters or rating bureaus, now in effect or which may
hereafter come into effect, whether or not they reflect a change of policy from
that now existing, during the term or any part of the term hereof, relating in
any manner to the Premises and the occupation and use by Lessee of the Premises.
Lessee shall conduct its business in a lawful manner and shall not use or permit
the use of the Premises or the Common Areas in any manner that will tend to
create waste or nuisance or shall tend to disturb other occupants of the Office
Building Project.
     7. Maintenance, Repairs, Alterations and Common Area Services.
     7.1 Lessor’s Obligations. Lessor shall keep the Oflice Building Project,
Including the Promises, interior and exterior walls,roof,and common areas, and
the equipment whether used exclusively for the Premises or in common with other
premises, in good condition and repair: provided, however. Lessor shall not be
obligated to paint, repair or replace wall coverings, or to repair or replace
any improvements that are not ordinarily a part of the Building or are above
then Building standards. Except as provided In paragraph 9.5, there shall be no
abatement of rent or liability of Lessee on account at any Injury or
Interference with Lessee’s business with respect to any improvements,
alterations or repairs made by Lessor to the Office Building Project or any part
thereof, Lessee expressly waives the benefits any statute now or hereafter in
effect which would otherwise allow Lessee the right to make repairs at Lessor’s
expense or to terminate this lease because of Lessor’s failure to keep the
Premises In good order, condition and repair.
     7.2 Lessee’s Obligations.
          a) Notwithstanding Lessor’s obligation to keep the Premises in good
condition and repair, Lessee shall be responsible for payment of the cost
thereof to Lessor as additional rent for that portion of the cost at any
maintenance and repair of the Premises, or any equipment (wherever totaled) that
serves only lessee or the Premises, to the extent such cost is attributable to
causes beyond normal wear and teat lessee shall be responsible for the cost of
painting, repairing or replacing wall coverings, and to repair or replace any
Premises Improvements that are not ordinarily a part of the Building or that are
above the Building standards. Lessor may. at its option, upon reasonable notice.
elect to have Lessee perform any particular such maintenance or repairs the cost
of which is otherwise Lessee’s responsibility hereunder.
          (b) On the last day of the term hereof, or on any sooner termination,
Lessee shall surrender the Premises to Lessor in the same condition as received,
ordinary wear and tear excepted, clean and free of debris. Any damage or
deterioration of the Premises shall not be deemed ordinary wear and tear if the
same could have been prevented by good maintenance practices by Lessee. Lessee
shall repair any damage to the premises occasioned by the installation or
removal of Lessee’s trade fixtures, alterations, furnishings and equipment.
Except as otherwise stated in this Lease, Lessee shall leave the air lines,
power panels, electrical distribution systems, lighting fixtures, air
conditioning, window coverings, wall covering, carpets, wall paneling, ceilings
and plumbing on the Premises and in good operating condition.
     7.3 Alterations and Additions.
          (a) Lessee shall not, without Lessor’s prewritten consent rnake any
alterations, improvements, additions, Utility installations or repairs in, on or
about the Premises, or the Office Building Project, As used in this paragraph
7.3 the term “Utility Installation” shall mean carpeting, window and wall
coverings, power panels, electrical distribution systems, lighting fixtures, air
conditioning, plumbing, and telephone and telecommunications wiring and,
equipment, At the expiration of the term, lessor may require the removal of any
or all said alterations. improvements. additions or Utility Installations, and
the restoration of the Premises and the Office Building Project to their prior
condition, at Lessee’s expense. Should Lessor permit Lessee to make ifs own
alterations, improvements, additions or Utility installations, Lessee shall use
only such contractor as has been expressly approved by Lessor, and Lessor may
require Lessee to provide Lessor, at Lessee’s solo cost and expense, a lien and
completion bond in an amount equal to one and one-hail times the estimated cost
of such improvements, to Insure leasor against any liability for mechanic’s and
materlaimen’s liens arid to insure completion of the work. Should Lessee make
any alterations, Improvements, additions or Utility installations without the
prior approval of Lessor, or use a contractor not expressly approved by Lessor,
Lessor may, at any time during the term of this Lease, require that Lessee
remove any part or all of the same.
          (b) Any alterations, improvements, additions or Utility installations
in or about the Premises or the Office Building Project that Lessee shall desire
to make shall be presented to Lessor in written form, with proposed detailed
plans. If Lessor shall give its consent to Lessee’s making such alteration,
improvement, addition or Utility Installation, the consent shall be deemed
conditioned upon lessee acquiring a permit to do so from the applicable
governmental agencies, furnishing a copy thereof to lessor prior to the
commencement of the work, and compliance by lessee with all conditions of said
permit in a prompt and expeditious manner.
          (c) Lessee shall pay, when due, a all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use in
the Premises, which claims are or may be secured by any mechanic’s or material
men’s lien against the Premises, the Building or the Office Building Project, or
any interest therein.
          (d) Lessee shall give Lessor not less than ten (10) days’ notice prior
to the commencement of any work in the Premises by Lessee, and Lessor shall have
the right to post notices of non-responsibility in or on the Premises or the
Building as provided bylaw. If Lessee shall, in good faith, contest the validity
of any such lien, claim or demand, then Lessee shall, at its sole expense defend
itself and Lessor against the same and shall pay and satisfy
Initials                                               
initials                                               

3



--------------------------------------------------------------------------------



 



any such adverse Judgment that may be rendered thereon before the enforcement
thereof against the Lessor or the Premises, the Building or the Office Building
Project,upon the.condition that if Lessor shall require, Lessee shall furnish to
Lessors surety bond satisfactory to Lessor in an amount equal to such contested
lien claim or demand indemnifying Lessor against liability for the same and
holding the Premises, the Building end the Office Building Project free from the
effect of such lien or claim. In addition, Lessor may require Lessee to pay
lessor’s reasonable attorney’s fees and costs in participating in such action if
Lessor shall decide it is to Lessor’s best Interest so to do.
          (e) All alterations, improvements, additions and utility installations
(whether or not such Utility Installations constitute trade fixtures of Lessee),
which may be made to the Premises by Lessee, including but not limited to, floor
coverings. paneling, doors, drapes, built-ins, moldings. sound attenuation, and
lighting and telephones or communication systems, conduit, wiring and outlets,
shall be made and done in a good and workmanlike manner and of good and
sufficient quality and materials and shall be the properly of Lessor and remain
upon and be surrendered with the Premises at the expiration of the Lease term,
unless Lessor requires their removal pursuant to paragraph 7.3(a). Provided
Lessee is not in default, notwithstanding the provisions of this paragraph 7.3,
Lessee’s personal property and equipment, other than that which is affixed to
the Premises so that it cannot be removed without material damage to the
Premises or the Building, and other than Utility Installations, shall remain the
properly of Lessee and may be removed by Lessee subject to the provisions of
paragraph 7.2.
(f) Lessee shall provide Lessor with as-built plans and specifications for any
alterations, improvements, additions or Utility Installations.
7. 4 Utility Addition. Lessor reserves the right to install new or additional
utility facilities throughout the Office Building Project for the benefit of
Lessor or Lessee, or any other lessee of the Office Building Project,including,
but not by way of limitation, such utilities as plumbing, electrical system,
communication systems, and fire protection and detection systems, so long as
such installations do not unreasonably interfere with Leseee’s use of the
Premises.
8, Insurance; Indemnity.
(8.1) Liability Insurance Lessee: Lessee shall, at Lessee’s expense, obtain and
keep in force during the term of this Lease a policy of Comprehensive General
Liability Insurance utilizing an insurance Services Office standard form with
Board Form General Liability Endorsement (GL0404), or equivalent, in an amount
of not less than $1,000,000 per occurrence of bodily injury and property damage
combined or in a greater amount as reasonably determined by Lessor and shall
insure Lessee with Lessor as an additional insured against liability arising out
of the use, occupancy or maintenance of the Premises. Compliance with the above
requirement shall not, however, limit the liability of Lessee hereunder.
8.2 Liability Insurance Lessor: Lessor shall obtain and keep in force during the
term of this Lease a policy of Combined Single Limit Bodily injury and Broad
Form Property Damage insurance, plus coverage against such other risks Lessor
deems advisable from time to time. Insuring Lessor, but not Lessee, against
liability arising out of the ownership, use, occupancy or maintenance of the
Office Building Project in an amount not less than $5, 000,000.00 per occurrence
        ,
8.3 Property Insurance Lessee: Lessee shall, at Lessee’s expense, obtain and
keep in force during the term of this Lease for the benefit of Lessee,
replacement cost fire and extended coverage insurance, with vandalism and
malicious mischief, sprinkler leakage and earthquake sprinkler leakage
endorsements, in an amount sufficient to cover not less than 100% of the full
replacement cost, as the same may exist from time to time. Of all of Lessee’s
personal property, fixtures, equipment and tenant improvements.
8.4 Property Insurance Lessor: Lessor shall obtain and keep in force during the
term of this Lease a policy or policies of insurance covering loss or damage to
the Office Building Project improvements, but not Lessee’s personal property,
fixtures, equipment or tenant improvements, in the amount of the full
replacement cost thereof, as the same may exist from time to limo, utilizing
Insurance Services Office standard form, or equivalent. providing protection
against all perils included within the classification of fire extended coverage,
vandalism. malicious mischief, plate glass, and such other perils as Lessor
deems advisable or may be required by a tender having a lien on the Office
Building Project. In addition, Lessor shall obtain and keep In force, during the
term of this Lease, a policy of rental value insurance covering a period of one
year, with loss payable lo Lessor, which insurance shall also cover all
Operating Expenses for said period. Lessee will not be named in any such
policies carried by Lessor and shall have no right to any proceeds therefrom,
The policies required by these paragraphs 8.2 and 8.4 shall contain such
deductibles as Lessor or the aforesaid lender may determine. In the event that
the Premises shall suffer an insured toss as defined in paragraph 9.1(f) hereof,
the deductible amounts under the applicable insurance policies shall be deemed
an Operating Expense. Lessee shall not do or permit to be done anything which
shall invalidate the insurance policies carried by Lessor. Lessee shall pay the
entirety of any increase in the property insurance premium rot the Office
Building Project over what it was immediately prior to the commencement of the
term of this Lease if the Increase is specified by Lessor’s Insurance carrier as
being caused by the nature of Lessee’s occupancy or any act or omission of
Lessee.
8.5 Insurance Policies. Lessee shall deliver to Lessor copies of liability
insurance policies required under paragraph 8.1 or certificates evidencing the
existence and amounts of such insurance within seven (7) days alter the
Commencement Dale of this Lease. No such policy shall be cancellable or subject
to reduction of coverage or other modification except alter thirty (30) days
prior written notice lo Lessor. Lessee shall, at least thirty (30) days prior to
the expiration of such policies, furnish Lessor with renewals thereof.
8.6 Waiver of Subrogation. Lessee and Lessor each hereby release and relieve the
other, and waive their entire right of recovery against the other for direct or
consequential fuss or damage arising out of or Incident to the perils covered by
property insurance carried by such party, whether due to the negligence of
Lessor or Lessee or their agents, employees, contractors and/or Invitees. It
necessary all property Insurance policies required under this Lease shall be
endorsed to so provide.
8.7 Indemnity. Lessee shall Indemnify and hold harmless Lessor and its agents,
Lessor’s master or ground lessor, partners and lenders, from and against any and
all claims for damage to the person or property of anyone or any entity arising
from Lessee’s use of the Office Building Project, or from the conduct of
Lessee’s business or from any activity, work or things done, permitted or
suffered by Lessee in or about the Premises or elsewhere and shall further
Indemnify and hold harmless Lessor from and against any and all claims, costs
and expenses arising from any breach or default in the performance of any
obligation on Lessee’s part to be performed under the terms of this Lease, or
arising from any act or omission of Lessee, or any of Lessee’s
agents.contractors,employees,or invitees, and from and against all costs,
attorney’s fees, expenses and liabilities incurred by Lessor as the result at
any such use, conduct, activity, work, things done, permitted or suffered,
breach, default or negligence, and in dealing reasonably therewith, including
but not limited to the defense or pursuit of any claim or any action or
proceeding involved therein; and in case any action or proceeding be brought
against Lessor by reason of any such matter, Lessee upon notice from Lessor
shall defend the same at Lessee’s expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need not
have first paid any such claim in order to be so indemnified. Lessee, as a
material part of the consideration to Lessor, hereby assumes all risk of damage
property of Lessee or injury to persons, in, upon or about the Office Building
Project arising from any cause and Lessee hereby waives all claims in respect
thereat against Lessor.
8.8 Exemption of Lessor from Liability Lessee hereby agrees that Lessor shall
not be liable for injury to Lessee’s business or any loss of Income therefrom or
for loss of or damage to the goods, wares, merchandise or other properly of
lessee, Lessee’s employees, invitees, customers, or any other person in or about
the Premises or the Office Building Project, nor shall Lessor be liable for
Injury to the person of Lessee, Lessee’s employees. Agents or contractors,
whether such damage or Injury is caused by or results from theft, tire, steam,
electricity, gas. water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or fighting fixtures, or from any other cause, whether said damage
or injury results from conditions arising upon the Premises or upon other
portions of the Office Building Project, or from other sources or places, or
from new construction or the repair, alteration or improvement of any part of
the Office Building Project, or of the equipment, fixtures Or appurtenances
applicable thereto, and regardless of whether the cause of such damage or injury
or the means of repairing the same is inaccessible, Lessor shall not be liable
for any damages arising from any act or neglect of any other lessee, occupant or
user of the Office Building Project, nor from the failure of Lessor to enforce
the provisions of any other tease of any ether lessee of the Oil ice Building
Project.
     8.9 No Representation of Adequate Coverage. Lessor makes no representation
that the limits or forms of coverage of insurance specified in this paragraph
flare adequate to cover Lessee’s property or obligations under this Lease,
9. Damage or Destruction.
     9.1 Definitions.
          (a) “Premises Damage” shall mean lf the Premises are damaged or
destroyed to any extent.
          (b) “Premises Building Partial Damage” shall mean if the Building of
which tlie Premises are a part is damaged or destroyed to the extent that the
cost to repair is less then fifty percent (50%) of the then Replacement Coaf of
the building.
          (c) “Premises Building Total Destruction” shall mean if the Building
of which the Premises are a part is damaged or destroyed to the extent that the
cost to repair Is fifty percent (50%) at more of the then replacement Cost of
the Building.
          (d) “Office Building Project Buildings” shall mean all of the
buildings on the Office Building Project site,
          (e) “Office Building Project Buildings Total Destruction” shall mean
If the Office Building Project Buildings are damaged or destroyed to the extent
that the cost of repair is fifty percent (50%) or more of the then Replacement
Cost of the Office Building Project Buildings.
          (I) “Insured Loss” shall mean damage or destruction which was caused
by an event required to be covered by the insurance described in paragraph 8.
The fact that an, insured Loss has a deductible amount shall not make the loss
an uninsured loss.
          (g) “Replacement Cost” shall mean the amount of money necessary to be
spent In order to repair or rebuild the damaged area to the condition that
existed immediately prior to the damage occurring, excluding all improvements
made by Lessees, other than those installed by Lesser at Lessee’s expense.

4



--------------------------------------------------------------------------------



 



     9.2 Premises Damage; Premises Building Partial Damage.
          (a) Insured Loss: Subject to the provisions of paragraphs 9.4 and
9.5.if at any time during the term of this lease there is damage which is ,an
insured loss and which falls info the classification of either Premises Damage
or Premises Building Partial Damage, then Lesser shall, as soon as reasonably
possible and to the extent the required materials and labor are readily
available through usual commercial channels, at Lessor’s expense, repair such
damage (but not Lessee’s fixtures, equipment or tenant improvements originally
paid for by Lessee) to its condition existing at the time of the damage and this
Lease shall continue in full force and effect.
          (b) Uninsured Loss: Subject to the provisions of paragraphs 9.4 and
9.5,if at any time during the term of this Lease there is damage which is not an
insured loss and which falls within the classification of Premises Damage or
Premises Building Partial Damage unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee’s expense),which
damage prevents Lessee from making any substantial use of the Premises, Lessor
may at Lessor’s option either (I) repair such damage as soon as reasonably
possible at Lessor’s expense, in which event this Lease shall continue in full
force and effect, or (ll) give written notice to Lessee within thirty (30) days
after the date of the occurrence of such damage of Lessor’s Intention to cancel
and terminate this Lease as of the date of the occurrence of such damage, in
which event this Lease shall terminate as of the date of the occurrence of such
damage.
     9.3 Premises Building total Destruction; Office Building Project Total
Destruction, Subject to the provisions or paragraphs 9,4 arid 9.5, if at any
time during the term of this lease there is damage, whether or not it is an
Insured loss, which falls into the classifications of either (i) Premises
Building Total Destruction, or (ii) Office Building Project Total Destruction,
then Lessor may at Lessor’s option either (I) repair such damage or destruction
as soon as reasonably possible at Lessor’s expense (to the extent the required
materials are readily available through usual commercial channels) to its
condition existing at the time or the damage, but not Lessee’s fixtures,
equipment or tenant Improvements, and this Lease shall continue in full Force
and effect, or (ii) give written notice to Lessee within thirty (30) days after
the date of occurrence at such damage of Lessor’s intention to cancel and
terminate this lease, in which case this lease shall terminate as at the date al
the occurrence at such damage.
     9.4 Damage near End of Term
          (a) Subject to paragraph 9.4(b) if at any time during the last twelve
(12) months of the term of this Lease there is substantial damage to the
Premises, Lessor may at Lessor’s option cancel and terminate this Lease as of
the date of occurrence of such damage by giving written notice to lessee of
Lessor’s election to do so within thirty (30) days after the date of occurrence
of such damage.
          (b) Notwithstanding paragraph 9.4(a), in the event that Lessee has an
option to extend or renew this lease, and the time within which said option may
be exercised has not yet expired, Lessee shall exercise such option, if it is to
be exercised at all, no later than twenty (20) days after the occurrence of an
Insured Loss falling within the classification of Premises Damage during the
last twelve (12) months of the term of this Lease. If Lessee duly exercises such
option during said twenty (20) day period,Lossor shall, at Lessor’s expense,
repair such damage, but not Lessee’s fixtures, equipment or tenant Improvements,
as soon as reasonably possible and this Lease shall continue In full force and
effect, it Lessee fails to exercise such option during said twenty (20) day
period, then Lessor may at Lessor’s option terminate and cancel this lease as of
the expiration of said twenty (20) day period by giving written notice to Lessee
al Lessor’s election to do so within ten (10) days after the expiration at said
twenty (20) day period, notwithstanding any term or provision in the grant of
option to the contrary
     9.5 Abatement of Rent; Lessee’s Remedies.
          (a) in the event Lessor repairs or restores the Building or Premises
pursuant to the provisions of this paragraph 9, and any part of the Premises are
not usable (including loss of use due to loss of access or essential services),
the rent payable hereunder (including Lessee’s Share of Operating Expense
Increase) lot the period during which such damage, repair or restoration
continues shall be abated, provided (i) the damage was not the result of the
negligence of Lessee, and (2) such abatement shall only be to the extent the
operation and profitability of lessee’s business as operated from the Premises
is adversity affected. Except for said abatement of rent, if any, Lessee shall
have no claim against Lessor for any damage suffered by mason of any such
damage, destruction, repair or restoration,
          (b) if Lessor shall be obligated to repair or restore the Premises or
the Building under the provisions at this Paragraph 9 and shall commence such
repair or restoration within ninety (90) days after such occurrence, or It
lessor shall not complete the restoration and repair within six(6) months after
such occurrence Lessee may at Lessee’s option cancel and terminate this lease by
giving Lessor written notice of Lessee’s election to do so at any time prior to
the commencement or completion, respectively, of such repair or restoration. In
such event this Lease shall terminate as of the date of such notice,
          (c) Lessee agrees to cooperate with Lessor in connection with any such
restoration and repair, including but not limited in the approval end/or
execution of plans and specifications required.
     9.6 Termination—Advance Payments. Upon termination of this lease pursuant
to this paragraph 9, an equitable adjustment shall be made concerning advance
rent and any advance payments made by Lessee to Lessor. lessor shall. In
addition, return to Lessee so much of Lessee’s security deposit as has not
theretofore been applied by Lessor.
     9.7 Waiver Lessor and Lessee waive the provisions or any statute which
relate to termination of leases when leased property is destroyed end agree that
such event shall be governed by the terms of this Lease.
     10. Real Property Taxes,
     10.1 Payment of Taxes. Lessor shall pay the real property lax, as defined
in paragraph 10.3. applicable to the Office Building Project subject to
reimbursement by Lessee of Lessee’s Share of such taxes in accordance with the
provisions of paragraph 4.2. Except as otherwise provided in paragraph 10.2.
     10.2 Additional improvements. Lessee shall not be responsible for paying
any increase in real property tax specified In the tax assessor’s records and
work sheets as being caused by additional improvements placed upon the Office
Building Project by other Lessees or by Lessor for the exclusive enjoyment of
any Lessee, Lessee shall, however, pay to Lessor at the time that Operating
Expenses are payable under paragraph 4.2(c) the entirety of any increase in real
property tax If assessed solely by reason of additional Improvements pieced upon
the Premises by Lessee or at Lessee’s request,
     10.3 Definition of “Real Property Tax As used herein, the term “real
property tax” shall include any form of real estate tax or assessment, general,
special, ordinary or extraordinary and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Office Building Project or any portion thereof
by any authority having the direct or indirect power to lax, including any city,
county, state or federal government, or any school, agricultural, sanitary,
fire, steel, drainage or other improvement district thereof. As against any
legal or equitable interest of Lessor in the Office Building Project or in any
portion thereof, as against lessor’s right to rent or other income therefrom,
and as against Lessor’s business of leasing the Office Building Project. The
term “real property tax” shall also include any tax, fee levy, assessment or
charge (i) in substitution of, partially or totally, any tax. fee, levy,
assessment or charge hereinabove included within the definition of “real
property tax’ or (ii) the nature of which was hereinbefore Included within the
definition of “real properly tax:’ or (iii) which is imposed for a service or
right not charged prior to June 1.1978, or, if previously charged, has been
increased since June l,1978, or (iv) which if imposed by reason of this
transaction, any modifications or changes hereto, or any transfer hereof.
     10.4 Joint Assessment, if the improvements or properly, the taxes for which
are to be paid separately by Lessee under paragraph 10.2 or 10.5 are not
separately assessed, Lessee’s portion or that tax shall be equitably determined
by Lessor From the respective valuations assigned in the assessor’s work sheets
or such other information (which may include the cost of construction) as may be
reasonably available. Lessor’s reasonable determination thereof, in good faith,
shall be conclusive.
     10.5 Personal Property Taxes
          (a) Lessee shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings. equipment and all other personal
property of Lessee contained in the Premises or elsewhere.
          (b) If any of Lessee’s said personal property shall be assessed with
Lessor’s meat property, Lessee shall pay to Lessor the taxes attributable to
Lessee within ten (10) days after receipt at a written statement setting forth
the taxes applicable to Lessee’s property.
     II. Utilities.
     11.1 Service. Provided by Lessor. Lessor shall provide heating,
ventilation, air conditioning, and janitorial service as reasonably required,
reasonable amounts of electricity for normal lighting and office-machines. Water
for reasonable and normal drinking and lavatory use, and replacement light bulbs
and/or fluorescent tubes and ballasts for standard overhead fixtures.
     11.2 Services Exclusive to Lessee. Lessee shall pay for all water, gas,
heat, light, power, telephone and other utilities and services specially or
exclusively supplied and/or metered exclusively to the Premises or to Lessee,
together with any taxes thereon. If any such services are not separately metered
to the Premises, Lessee shall pay at lessors option, either Lessee’s Share or a
reasonable proportion to be determined by Lessor of all charges jointly metered
with other Premises in the Building.
     11.3 Hours of Service. Said services and utilities shall be provided during
generally accepted business days and hours or such other days or hours as may
hereafter be set forth. Utilities and services required at other times shall be
subject to advance request and reimbursement by Lessee to Lessor of the cost
thereof.

5



--------------------------------------------------------------------------------



 



     11.4 Excess Usage by Lessee. Lessee shall not make connection to the
utilities except by or through existing outlets and shall not install or use
machinery or equipment in or about the Premises that uses excess water lighting
or power, or suffer or permit any act that causes extra burden upon the
utilities or services, including but not limited to security services, over
standard office usage for the Office Building Project. Lessor shall require
Lessee to reimburse Lessor for any excess expenses or costs that may arise out
of a breach of this subparagraph by Lessee. Lessor may, in its sole discretion,
install at Lessees expense supplemental equipment and/or separate metering
applicable to Lessee’s excess usage or loading.
     11.5 Interruptions. There shall be no abatement of rent and Lessor shall
not be liable in any respect whatsoever for the inadequacy, stoppage,
interruption or discontinuance of any utility or service due to riot, strike,
labor dispute, breakdown, accident, repair or other cause beyond Lessor’s
reasonable control or in cooperation with governmental request or directions.
     12. Assignment and Subletting.
     12.1 Lessor’s Consent Required. Lessee shall not voluntarily or by
operation of law assign. transfer, mortgage, sublet, or otherwise transfer or
encumber all or any part at Lessee’s Interest in the Lesser or in the Premises,
without Lessor’s prior written consent, which Lessor shall not unreasonably
withhold. Lessor shall respond to Lessee’s request for consent hereunder in a
timely manner and any attempted assignment, transfer, mortgage. encumbrance or
subletting without such consent shall be void, and shall constitute a material
default and breach of this lease without the need for notice to Lessee under
paragraph 13.1 “Transfer” within the meaning of this paragraph 12 shall include
the transfer or transfers aggregating: (a)if Lessee is a corporation, more then
twenty-five percent (25%) of the voting stock of such corporation, or (b) if
Lessee is a partnership, more than twenty-live percent (25%) of the profit and
toss participation in such partnership.
     12.2 Lessee Affiliate. Notwithstanding the provisions of paragraph 12.1
hereof, Lessee may assign or sublet the Premises, or any portion thereof without
Lessor’s consent to any corporation which controls, is controlled by it’s under
common control with Lessee, or to any corporation resulting from the merger or
consolidation with Lessee, or to any person or entity which acquires all the
assets of Lessee as a going concern of the business that is being conducted en
the Premises. All of which are referred to as “Lessee Affiliate”; provided that
before such assignment shall be effective, (a) said assignee shall assume, in
full, the obligations of Lessee under this lease and (b) Lessor shall be given
written notice of such assignment and assumption. Any such assignment shall not,
in any way, affect or limit the liability of Lessee under the terms of this
lease even if after such assignment or subletting the terms of this Lease are
materially changed or altered without the consent of Lessee, the consent of whom
shall not be necessary
     12.3 Terms and Conditions Applicable to Assignment and Subletting.
          (a) Regardless of Lessor’s consent, no assignment or subletting shall
release Lessee of Lessee’s obligations hereunder or alter the primary liability
of Lessee to pay the rent and other sums due Lessor hereunder including Lessee’s
Share of Operating Expense Increase, and to perform all other obligations to be
performed by Lessee hereunder.
          (b) Lessor may accept rent from any person other than lessee pending
approval or disapproval of such assignment.
          (c) Neither a delay in the approval or disapproval at such assignment
or subletting, nor the acceptance at rent, shall constitute a waiver or
estoppels of Lessors right to exorcise its remedies for the breach of any of the
terms or conditions of this paragraph 12 or this Lease.
          (d)Lessee’s obligations under this Lease have been guaranteed by third
parties, then an assignment or sublease, and Lessor’s consent therefore, shall
not be effective unless said guarantors give their written consent to such
sublease and the terms thereof.
          (e) The consent by Lessor to any assignment or subletting shall not
constitute consent to any subsequent assignment or subletting by Lessee or to
any subsequent or successive assignment or subletting by the sublease. However.
Lessor may consent to subsequent subletting and assignments of the sublease or
any amendments or modifications thereto without notifying Lessee or anyone else
liable on the Lease or sublease and without obtaining their consent and such
action shall not relieve such persons from liability under this lease or said
sublease; however, such persons shall not be responsible to the extent any such
amendment or modification enlarges or increases the obligations of the Lessee or
sub lessee under this Lease or such sublease.
          (f) In the event of any default under this Lease, Lessor may proceed
directly against Lessee, any guarantors or any one else responsible for the
performance of this Lease, including the sub lessee, without first exhausting
Lessor’s remedies against any ether person or entity responsible therefore to
Lessor, or any security held by Lessor or Lessee.
          (g) Lessor’s written consent to any assignment or subletting at the
Premises by Lessee shall not constitute an acknowledgement that no default then
exists under this Lease of the obligations to be performed by lessee nor shall
such consent be deemed a waiver of any then existing default, except as may be
otherwise stated by Lessor at the time,
          (h) The discovery of the fact that any financial statement relied upon
by Lessor in giving its consent to an assignment or subletting was materially
false shall, at Lessor’s election, render Lessors said consent null and void..
     12.4 Additional Terms and Conditions Applicable to Subletting. Regardless
of Lessor’s consent, the following terms and conditions shall apply to any
subletting by Lessee of all or any part of the Premises and shall be deemed
included in all subleases under this Lease whether or not expressly incorporated
therein
          (a) Lessee hereby assigns and transfers to Lessor all of Lessee’s
interest in all rentals and income arising from any sublease heretofore or
hereafter made by Lessee, and Lessor may collect such rent and income and apply
same toward Lessee’s obligations under this, lease provided, however that until
a default shall occur in the performance of Lessee’s obligations under this
lease. Lessee may receive, collect and enjoy the rents accruing under such
sublease, Lessor shall not, by reason of this or any other assignment of such
sublease to Lessor nor by reason of the collection of the rents from a sub
lessee, be deemed liable to the sub lessee for any failure of Lessee to perform
and comply with any of Lessee’s obligations to such sub lessee under such
sublease. Lessee hereby irrevocably authorizes and directs any such sub lessee,
upon receipt of a written notice from Lesser stating that a default exists in
the performance of Lessee’s obligations under this Lease, to pay to Lessor the
rents due and to become due under the sublease. Lessee agrees that such sub
lessee shall have the right to rely upon any such statement and request from
Lessor, and that such sub lessee shall pay such rents to Lessor without any
obligation or right to inquire as to whether such default exists end
notwithstanding any notice from or claim from Lessee to the contrary. Lessee
shall have no right or claim against said sub lessee or Lessor for any such
rents so paid by said sub lessee to Lessor.
          (b) No sublease entered into by Lessee shall be effective unless and
until it has been approved in writing by Lessor. In entering into any sublease,
Lessee shall use only such form of sublease as is satisfactory to Lessor, and
once approved by Lessor, such sublease shall not be changed or modified without
Lessor’s prior written consent. Any sublease shall, by reason of entering into a
sublease under this Lease, be deemed, for the benefit of Lessor to have assumed
end agreed to conform and comply with each and every obligation herein to be
performed by Lessee other than such obligations as are contrary to or
inconsistent with provisions contained in a sublease to which Lessor has
expressly consented in writing.
          (c) in the event Lessee shall default in the performance of its
obligations under this Lease, Lessor at its option and without any obligation to
do so, may require any sublease to attorn to Lessor, in which event Lessor shall
undertake the obligations of Lessee under such sublease from the time of the
exercise of said option to the termination of such sublease; provided, however,
Lessor shall not be liable for any prepaid rents or security deposit paid by
such sublease to Lessee or for any ether prior defaults of Lessee under such
sublease.
          (d) No sublease shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.
          (e) With respect to any subletting to which Lessor has consented,
Lessor agrees to deliver a copy of any notice of default by Lessee to the
sublease. Such sublease shall have the right to cure a default of Lessee within
three (3) days after service of said notice of default upon such sub lessee, and
the sub lessee shall have a right of reimbursement and offset from, and against
Lessee for any such defaults cured by this sublease.
     12.5 Lessor’s Expenses. In the event Lessee shall assign or sublet the
Premises or request the consent of Lessor to any assignment or subletting or if
Lessee shall request the consent of Lessor for any act Lesser proposes to do
then Lessee shall pay Lessor’s reasonable costs and expenses incurred in
connection therewith, including attorneys, architects, engineers or other
consultants fees.
     12.6 Conditions to Consent Lessor reserves the right to condition any
approval to assign or sublet upon Lessor’s determination that (a) the proposed
assignee or sub lessee shall conduct a business on the Premises of a quality
substantially equal to that of Lessee and consistent with the general character
of the other occupants of the Office Building Project and not in violation of
any exclusives or rights then held by other tenants, and (b) the proposed
assignee or sub lessee be at least as financially responsible as Lessee was
expected to be at the time of the execution oh this Lease or of such assignment
or subletting, whichever is greater.
13. Defautt: Remedies.
     13.1 Default The occurrence of any one or more of the following events
shall constitute a materiel default of this Lease by Lessee:
          (a) the vacation or abandonment of the Premises by Lessee. Vacation of
the Premises shall include the failure to occupy the Premises for a continuous
period of sixty (60) days or more, whether or not the rent is paid.
          (b) the breach by Lessee of any of the covenants, conditions or
provisions of paragraphs 7.3(a), (b) or (d) (alterations, 12.1 (assignment or
subletting), 13.1(a) (vacation or abandonment), 13.1(e) (insolvency). 13.1(f)
(false statement). 16(a) (estoppels certificate). 30(b) (subordination), 33
(auctions), or 41.1 (easement a), all of which are hereby deemed to be materiel,
non-curable defaults without the necessity of any notice by Lessor to Lessee
thereof.
          (c) The failure by Lessee to make any payment of rent or any other
payment required to be made by Lessee hereunder, as and when due where such
failure shall continue for a period of three (3) days after written notice
thereof from Lessor to Lessee. In the event that Lessor serves Lessee with a
Notice to Pay Rent or Quit pursuant to applicable Unlawful Detainer statutes
such Notice to Pay Rent or Quit shall also constitute the notice required by
this subparagraph.
Initials                    
Initials                    

6



--------------------------------------------------------------------------------



 



          (d) The failure by Lessee to observe or perform any of the covenants,
conditions, or provisions of this lease to be observed or performed by Lessee
other than those referenced in subparagraphs (b) and (c), above, where such
failure shall continue for a period of thirty(30) days after written notice
thereof from Lessor to Lessee: provided, however, that if this nature of
Lessee’s noncompliance is such that more than thirty(30) days are reasonably
required for it cure, than Lessee shall not be deemed to be in default it Lessee
commenced such cure within said thirty(30) day period thereafter and diligently
pursues such cure to completion to the extent permitted by law, such thirty(30)
day notice shall constitute the sole and exclusive notice required to be given
to Lessee under applicable Unlawful Detainer statues.
          (e) (i)The making by Lessee of any general arrangement or general
assignment for the benefit of creditors: (ii) Lessee becoming a “debtor” as
defined in 11 U.S.C. &101 or any successor statute thereto(unless, in the case
of a petition filed against Lessor, the same is dismissed within sixty(60)
days(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within(30)
days: or (iv)or the attachment. execution or other judicial seizure of
substantially all of Lessee’s assets located at the premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within thirty
(30) days. In the event that any provision of this paragraph is contrary to any
applicable law, such provision shall be of no force or effect.
          (f) The discovery by Lessor than any financial statement given to
Lessor by Lessee or its successor in interest or by any guarantor of Lessee’s
obligation hereunder was materially false.
     13.2 Remedies: In the event of any material default or breech of this lease
by Lessee, Lessor may at any time thereafter, with or without notice or demand
and without writing Lessor in the exercise of any right or remedy which Lessor
may have by reason of such default:
          (a) Terminate Lessee’s right to possession of the premises by any
lawful means, in which case this lease and the term hereof shall terminate and
Lessee shall immediately surrender possession of the Premises to Lessor. In such
event Lessor shall be entitled to recover from Lessee all damages incurred by
Lessor by reason of Lessee’s default including, but not limited to, the cost of
recovering possession the premises: expenses of relating , including necessary
renovation and alterations of the Premises, reasonable attorney’s fees, and any
real estate commission actually paid: the worth at the time of award by the
court having jurisdiction thereof of the amount by which the unpaid rent for the
balance of the term after the time of such award exceeds the amount of such
rental loss for the same period that Lessee proves could be reasonably awarded:
that portion of the leasing commission paid by Lessor pursuant to paragraph 15
applicable to the unexpired term of this lease.
          (b) Maintain Lessee’s right to possession in which case this lease
shall continue in effect whether or not Lessee shall have vacated or abandoned
the Premises. In such event Lessor shall be entitled to enforce all of Lessor’s
rights and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.
          (c) Pursue any other remedy now or hereafter available to Lessor under
the laws or judicial decisions of the state wherein the Premises are located.
Unpaid installments of rent and other unpaid monetary obligations of Lessee
under the terms of this Lease shall bear interest from the date due at the
maximum rate than available by law.
13.3 Default by Lessor: Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty(30) days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lessee in writing,
specifying wherein Lessor has failed to perform such obligation, provided,
however, that if the nature of Lessor’s obligation is such that more than
thirty(30) days are required for performance than Lessor shall not be in default
if Lessor commences performance with such 30-day period and thereafter
diligently pursues the same to completion.
13.4 Late Charges: Lessee hereby acknowledges that late payment of Lessee to
Lessor of Base Rent, Lessee’s share of Operating Expense Increase or other sums
due hereunder will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges and late
charges which may be imposed on Lessor by the terms of any mortgage or trust
deed covering the Office Building Project. Accordingly, if any installment of
Base Rent, Operating Expense Increase, or any other sum due from Lessee shall
not be received by Lessor or Lessor’s designee within ten (10) days after such
amount shall be due, even, without any requirement for notice to Lessee, Lessee
shall pay to Lessor’s late charge equal to 6% of such overdue amount. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of late payments by Lessee.
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee’s default with respect to such overdue amount, nor prevent Lessor from
exercising any of the other rights and remedies granted hereunder.
14. Condemnation. If the premises or any portion thereof or the Office Building
Project are taken under the power of eminent domain, or sold under the threat of
the exercise of said power (all of which are herein called” condemnation”), this
Lease shall terminate as to the part so taken as of the date of condemning
authority takes title or possession, whichever first occurs: provided that if so
much of the Premises or the Office Building Project are taken by such
condemnation as would substantially and adversely affect the operation and
profitability of Lessee’s business conducted from the Premises, Lessee shall
have the option, to be exercised only in writing within thirty(30) days after
Lessor shall given Lessee written notice of such taking for in the absence of
such notice, within thirty(30) days after the condemning authority shall have
taken possession, to terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the rent and Lessee’s
Share of Operating Expense Increase shall be reduced in this proportion that the
floor area of the Premises taken bears to the total floor area of the Premises.
Common Areas taken shall be excluded from the Common Areas usable by lessee and
no reduction of rent shall occur with respect thereto or by reason thereof,
Lessor shall have the option in its sole discretion to terminate this Lease as
of the taking of possession by the condemning authority, by giving written
notice to lessee of such election within thirty (30) days after receipt of
notice of a taking by condemnation of any part of the Premises or the Office
Building Project. Any award for the taking of all or any part of the Premises or
the Office Building Project under the power of eminent domain or any payment
made under threat of the exercise of such power shall by the property of Lessor,
whether such award shall be made as compensation for elimination in value of the
leasehold or for the taking of the fee, or as severance damages: provided,
however, that Lessee shall be entitled to any separate award for loss of or
damage to Lessee’s trade fixtures, removable personal property and unamortized
tenant improvements that have been paid for by Lessee. For that purpose the cost
of such improvements shall be amortized over the original term of this Lease
excluding any options. In the event that this Lease is not terminated by reason
of such condemnation, Lessor shall to the extent of severance damages received
by Lessor in connection with such condemnation, repair any damage to the
Premises caused by such condemnation except to the extent that Lessee has been
reimbursed therefore by the condemning authority. Lessee shall pay any amount in
excess of such severance damages required to complete such repair.
15. Broker’s Fee.
     (a) The brokers involved in this transaction are None as “Listing Broker”
and None as “Cooperating Broker” licensed real estate broker(s). A “Cooperating
Broker” is defined as any broker other than the listing broker entitled to a
share on any commission arising under this Lease. Upon execution of the Lease by
both parties, Lessor shall pay to said brokers jointly, or in such separate
shares as they may mutually designate in writing, a fee as set forth in a
separate agreement between Lessor and said broker(s), or in the event there is
no separate agreement between Lessor and said broker(s) the sum of $ NONE, for
brokerage services rendered by said broker(s) to Lessor in this transaction..
     (b) Lessee and Lessor each represent and warrant to the other that neither
has had any dealings with any person, firm, broker or finder (other than the
person(s), if any , whose names are set forth in paragraph 15(a) above) in
connection with the negotiation of this Lease and/or the consummation of the
transaction contemplated hereby, and no other broker or other person, firm or
entity is entitled to any commission or Broker’s fee in connection with said
transaction and Lessee and Lessor do each hereby indemnity and hold the other
harmless from and against any cost, expenses, attorney’s fees or liability for
compensation or charges which may be claimed by any such unnamed broker, lender
or other similar party by reason of any dealings or actions of the indemnifying
party.
     (c) Each party (as responding party) shall at any time upon not less than
ten (10) days prior written notice from the other party (requesting party)
execute, acknowledge and deliver to the requesting party a statement in writing
(i) certifying that this Lease be unmodified and in full force and effect, or if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, be in full force and effect and the date of said Lease.
16. Estoppels Certificate
     (a) Each party (as responding party) shall at any time upon not less than
ten (10) days prior written notice from the other party (“responding party”)
execute, acknowledge and deliver to the requesting party a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect or if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect and the date

7



--------------------------------------------------------------------------------



 



to which the rent and other charges are paid in advance, if any, and
(ii) acknowledging that there are not, to the responding party’s knowledge, any
uncured defaults on the part of the requesting party, or specifying such
defaults if any are claimed. Any such statement may be conclusively relied upon
by any prospective purchaser or encumbrancer of the Office Building Project or
of the business of Lessee.
          (b) At the requesting party’s option, the failure to deliver such
statement within such time shall be a material default of this Lease by the
party who is to respond, without any further notice to such party, or it shall
be conclusive upon such party that (i) this Lease is in full Force and effect,
without modification except as may be represented by the requesting party, (ii)
there are no uncured defaults in the requesting party’s performance, and
(iii) if Lessor is the requesting party, not more than one month’s rent has been
paid in advance,
          (c) If Lessor desires to finance, refinance, or sell the Office
Building Project, or any part thereof, Lessee hereby agrees to deliver to any
lender or purchaser designated by Lessor such financial statements of Lessee as
may be reasonably required by such lender, or purchaser. Such statements shall
include the past three (3) years financial statements of Lessee. All such
financial statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.
     17. Lessor’s Liability. The term “Lessor” as used herein shall mean only
the owner or owners, at the time in question, of the fee title or a Lessee’s
interest in a ground lease of the Office Building Project, and except as
expressly provided in paragraph 15, in the event of any transfer of such title
or interest, Lessor herein named (and in case of any subsequent transfers then
the grantor) shall be relieved from and after the date of such transfer of all
liability as respects Leseor’s obligations thereafter to be performed, provided
that any funds in the hands of Lessor or the then grantor at the time of such
transfer. In which Lessee has an interest, shall be delivered to the grantee.
The obligations contained in this Lease to be performed by Lessor shall, subject
as aforesaid, be binding on Lessor’s successors and assigns, only during their
respective periods of ownership.
     18. Severability. The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction shall in no way affect the
validity of any other provision hereof.
     19. Interest on Past-due Obligations. Except as expressly herein provided,
any amount due to Lessor not paid when due shall bear interest at the maximum
rate then allowable by law or judgments from the date due. Payment of such
interest shall not excuse or cure any default by Lessee under this Lease:
provided, however, that interest shall not be payable on late charges incurred
by Lessee nor on any amounts upon which late charges are paid by Lessee.
     20. Time of Essence. Time is of the essence with respect to the obligations
to be performed under this Lease.
     21. Additional Rent. All monetary obligations of Lessee to Lessor under the
terms of this lease, including but not limited to Lessee’s Share of Operating
Expense Increase and any other expenses payable by Lessee hereunder shall be
deemed to be rent.
     22. Incorporation of Prior Agreements: Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or understanding pertaining to any such matter
shall be effective. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Lessee hereby acknowledges that neither the real estate broker
listed in paragraph 15 hereof nor any cooperating broker on this transaction nor
the Lesser or any employee or agents of any of said persons has made any oral or
written warranties or representations to Lessee relative to the condition or use
by Lessee of the Premises or the Office Building Project and Lessee acknowledges
that Lessee assumes all responsibility regarding the Occupational Safety Health
Act, the legal use and adaptability of the Premises and the compliance thereof
with all applicable laws and regulations in effect during the term of this
Lease.
     23. Notices. Any notice required or permitted to be given hereunder shall
be in writing and may be given by personal delivery or by certified or
registered mail, and shall be deemed sufficiently given if delivered or
addressed to Lessee or to Lessor at the address noted below or adjacent to the
signature of the respective parties, as the case may be. Mailed notices shall be
deemed given upon actual receipt at the address required, or forty- eight hours
following deposit In the mail, postage prepaid, whichever first occurs. Either
party may by notice to the other specify a different address for notice purposes
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice purposes. A copy of all notices required
or permitted to be given to Lessor hereunder shall be concurrently transmitted
to such party or parties at such addresses as Lessor may from time to time
hereafter designate by notice to Lessee.
     24. Waivers. No waiver by Lessor of any provision hereof shall he deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision, Lessor’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to pay the particular rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such rent.
     25. Recording. Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a ‘short form” memorandum of this
Lease for recording purposes.
     26. Holding Over. If Lessee, with Lessor’s consent, remains in possession
of the Premises or any part thereof after the expiration of the term hereof,
such occupancy shall be a tenancy from month to month upon all the provisions of
this lease pertaining to the obligations of Lessee, except that the rent payable
shall be two hundred percent (200%) of the rent payable immediately preceding
the termination date of this Lease, and all Options, If any, granted under the
terms of this lease shall be deemed terminated and be of no further effect
during said month to month tenancy.
     27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
     28. Covenants and Conditions. Each provision of this Lease performable by
Lessee shall be deemed both a covenant and a condition.
     29. Binding Effect; Choice of Law. Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
paragraph 17, this lease shall bind the parties, their personal representatives,
successors and assigns. This lease shall be governed by the laws of the State
where the Office Building Project is located and any litigation concerning this
Lease between the parties hereto shall be initiated In the county in which the
Office Building Project Is located.
     30. Subordination.
          (a) This Lease, and any Option or right of first refusal granted
hereby, at Lessor’s option, shall be subordinate to any ground lease, mortgage,
deed of trust, or any other hypothecation or security now or hereafter placed
upon the Office Building Project and to any and all advances made on the
security thereof and to all renewals, modifications, consolidations,
replacements and extensions thereof. Notwithstanding such subordination,
Lessee’s right to quiet possession of the Premises shall not be disturbed it
Lessee is not in default and so long as Lessee shall pay the rent and observe
and perform all of the provisions of this Lease, unless this Lease is otherwise
terminated pursuant to its terms. If any mortgagee, trustee or ground Lessor
shall elect to have this lease and any Options granted hereby prior to the lien
of its mortgage, deed of trust or ground lease, and shall give written notice
thereof to Lessee, this Lease and such Options shall be deemed prior to such
mortgage, deed of trust or ground lease, whether this Lease or such Options are
dated prior or subsequent to the date of said mortgage, deed of trust or ground
lease or the date of recording thereof.
          (b) Lessee agrees to execute any documents required to effectuate an
altornment, a subordination, or to make this Lease or any Option granted herein
prior to the lien of any mortgage, deed of trust or ground lease, as the case
may be. Lessee’s failure to execute such documents within ten (10) days after
written demand shall constitute a material default by Lessee hereunder without
further notice to Lessee or, at Lessor’s option; Lessor shall execute such
documents on behalf of Lessee as Lessee’s attorney-in-fact. Lessee does hereby
make, constitute and irrevocably appoint Lessor as Lessee’s attorney-in-fact and
in Lessee’s name, place and stead, to execute such documents in accordance with
this paragraph 30(b).
     31. Attorneys’ Fees.
     31.1 If either party or the broker(s) named herein bring an action to
enforce the terms hereof or declare rights hereunder, the prevailing party in
any such action, trial or appeal thereon, shall be entitled to his reasonable
attorneys’ fees to be paid by the losing party as fixed by the court in the same
or a separate suit, and whether or not such action is pursued to decision or
judgment. The provisions of this paragraph shall insure to the benefit of the
broker named herein who seeks to enforce a right hereunder.
     31.2 The attorneys’ fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
reasonably incurred in good faith.
     31.3 Lessor shall be entitled to reasonable attorneys’ fees and all other
costs and expenses incurred in the preparation and service of notice of default
and consultations in connection therewith, whether or not a legal transaction is
subsequently commenced in connection with such default.
     32. Lessor’s Access.
     32.1 Lessor and Lessor’s agents shall have the right to enter the Premises
of reasonable times for the purpose of inspecting the same, performing any
services required of Lessor, showing the same to prospective purchasers,
lenders, or lessees, taking such safety measures, erecting such scaffolding or
other necessary structures, making such alterations, repairs, improvements or
additions to the Premises or to the Office Building Project as Lessor may
reasonably deem necessary or desirable and the erecting, using and maintaining
of utilities, services, pipes and conduits through the Premises and/or other
premises as long as there is no material adverse effect to Lessee’s use of the
Premises. Lessor may at any time place on or about the Premises or the Building
any ordinary “For Sale” signs and Lessor may at any time during the last
120 days of the term hereof place on or about the Premises any ordinary “For
Lease’ signs.
     32.2 All activities of Lessor pursuant to this paragraph shall be without
abatement of rent, nor shall Lessor have any liability to Lessee for the same.
Initials                    
Initials                    

8



--------------------------------------------------------------------------------



 



     32.3 Lessor shall have the right to retain keys to the Premises and to
unlock all doors in or upon the Premises other than to tiles, vaults and sales,
and in the case of emergency to enter the Premises by any reasonably appropriate
means, and any such entry shall not be deemed a force able or unlawful entry or
detainer of the Premises or an eviction. Lessee waives any charges for damages
or injuries or interference with Lessee’s property or business in connection
therewith.
     33. Auctions. Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas
without first having obtained Lessor’s prior written consent. Notwithstanding
anything to the contrary in this lease, Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether grant such
consent. The holding of any auction on the Premises or Common Areas in violation
of this paragraph shall constitute a material default of this Lease.
     34.Signs. Lessee shall not place any sign upon the Premises or the Office
Building Project without Lessor’s prior written consent. Under no circumstances
shall Lessee place a sign on any roof of the Office Building Project.
     35.Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor; terminate all or any existing sub
tenancies or may, at the option at Lessor, operate as an assignment to Lessor of
any or all of such sub tenancies.
     36.Congenta. Except for paragraphs 33 (auctions) and 34 (signs) hereof,
wherever in this lease the consent of one party is required to an act of the
other party such consent shall not be unreasonably withheld or delayed.
     37. Guarantor. In the event that there is a guarantor of this lease, said
guarantor shall have the same obligations as Lessee under this Lease.
     38. Quiet Possession. Upon Lessee paying the rent for the Premises and
observing and performing all of the covenants, conditions and provisions on
Lessee’s part to be observed and performed hereunder, Lessee shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this lease. The individuals executing this lease on behalf of
Lessor represent and warrant to Lessee that they are fully authorized and
legally capable of executing this lease on behalf of Lessor and that such
execution is binding upon all parties holding an ownership interest in the
Office Building Project.
     39. Options.
     39.1 Definition. As used in this paragraph the word “Option” has the
following meaning: (1) the right or option to extend the term of this lease or
to renew this lease or to extend or renew any lease that Lessee has on other
property at Lessor; (2) the option of right of first refusal to lease the
Premises or the right of first offer to lease the Premises or the right of first
refusal to lease other space within the Office Building Project or other
property of Lessor or the right of first offer to lease other space within the
Office Building Project or other property of Lessor: (3) the right or option to
purchase the Premises or the Office Building Project, or the right of first
refusal to purchase the Premises or the Office Building Project or the right of
First offer to purchase the Premises or the Office Building Project, or the
right or option to purchase other property of Lessor, or the right of first
refusal to purchase other property of Lessor or the right of first offer to
purchase other property of Lessor.
     39.2 Options Personal. Each Option granted to Lessee in this lease is
personal to the original Lessee and maybe exercised only by the original Lessee
while occupying the Premises who does so without the intent of thereafter
assigning this lease or subletting the Premises or any portion thereof, and may
not be exercised or be assigned, voluntarily or involuntarily, by or to any
person or entity other than Lessee: provided, however, that an Option may be
exercised by or assigned to any Lessee Affiliate as defined in paragraph 12.2 of
this Lease. The Options, if any, herein granted to Lessee are not assignable
separate and apart from this Lease, nor may any Option be separated from this
Lease in any manner; either by reservation or otherwise.
     39.3 Multiple Options, in the event that Lessee has any multiple options to
extend or renew this Lease a later option cannot be exercised unless the prior
option to extend or renew this Lease has been so exercised.
     39.4 Effect of Default on Options.
          (a) Lessee shall have no right to exercise an Option; notwithstanding
any provision in the grant of Option to the contrary, (I) during the time
commencing from the date Lessor gives to Lessee a notice of default pursuant to
paragraph 13.1(c) or 13.1(d) and continuing until the noncompliance alleged in
said notice of default is cured, or (ii) during the period of time commencing on
the day after a monetary obligation to Lessor is due from Lessee and unpaid
(without any necessity for notice thereof to Lessee) and continuing until the
obligation is paid, or (iii) in the event that Lessor has given to Lessee three
or more notices of default under paragraph l3.1(c).or paragraph 13.1(d),whether
or not the defaults are cured, during the 12 month period of time immediately
prior to the time that Lessee attempts to exercise the subject Option, (iv) if
Lessee has committed any non-curable breach, including without limitation these
described in paragraph 13.1(b), or is otherwise in default of any of the terms,
covenants or conditions of this Lease.
          (b) The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Lessee’s inability to exercise an
Option because of the provisions of paragraph 39.4(a).
          (c) All rights of Lessee under the provisions of an Option shall
terminate and be of no further force or effect, notwithstanding Lessee’s due and
timely exercise of the Option, if, after such exercise and during the term of
this Lease, (i) Lessee fails to pay to Lessor a monetary obligation of Lessee
for a period of thirty (30) days after such obligation becomes due (without any
necessity of Lessor to give notice thereof to Lessee), or (ii) Lessee fails to
commence to cure a default specified In paragraph 13.1(d) within thirty
(30) days after the date that Lessor gives notice to Lessee of such default
and/or Lessee fails thereafter to diligently prosecute said cure to completion,
or (iii) Lessor gives to Lessee three or more notices of default under paragraph
13.1(c). or paragraph 13.1(d), whether or not the defaults are cured, or (iv) if
Lessee has committed any non-curable breach, including without limitation those
described in paragraph 13,l(b),or is otherwise in default of any of the terms,
covenants and conditions of this Lease.
     40.Security Measures—Lessor’s Reservations.
     40.1 Lessee hereby acknowledges that Lessor shall have no obligation
whatsoever to provide guard service or other security measures for the benefit
of the Premises or the Office Building Project. Lessee assumes all
responsibility for the protection of Lessee, its agents, and invitees and the
property of Lessee and of Lessee’s agents and invitees from acts of third
parties. Nothing herein contained shall prevent Lessor, at Lessor’s sole option,
from providing security protection for the Office Building Project or any part
thereof, in which event the cost thereof shall be included within the definition
of Operating Expenses, as set forth In paragraph 4.2(b).
     40.2 Lessor shall have the following rights:
          (a) To change the name, address or title of the Office Building
Project or building in which the Premises are located upon not less than 90 days
prior written notice;
          (b) To, at Lessee’s expense, provide and install Building standard
graphics on the door of the Premises and such portions of the Common Areas as
Lessor shall reasonably deem appropriate:
          (c) To permit any lessee the exclusive right to conduct any business
as long as such exclusive does not conflict with any rights expressly given
herein;
          (d)To place such signs, notices or displays as Lessor reasonably deems
necessary or advisable upon the roof, exterior of the buildings or the Office
Building Project or on pole signs in the Common Areas.
     40.3 Lessee shall not:
          (a) Use a representation (photographic or otherwise) of the Building
or the Office Building Project or their name(s) in connection with Lessee’s
business
          (b) Suffer or permit anyone, except in emergency, to go upon the roof
of the Building.
     41. Easements.
     41.1 Lessor reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Lessor deems necessary or desirable, and
to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, Maps and restrictions do not unreasonably
interfere with the use of tile Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor and failure to do so shall
constitute a material default of this Lease by Lessee without the need for
further notice to Lessee.
     41.2 The obstruction of Lessee’s view, air, or light by any structure
erected in the vicinity of the Building, whether by Lessor or third parties,
shall in no way affect this Lease or impose any liability upon Lessor.
     42.Performance Under Protest. If at any time a dispute shall arise as to
any amount or sum of money to be paid by one party to the other under the
provisions hereof, the party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest and such payment
shall not be regarded as a voluntary payment, and there shall survive the right
on the part of said party to institute suit for recovery of such sum. If It
shall be adjudged that there was no legal obligation or, the part of said party
to pay such sum or any part thereof, said party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this Lease.
Initials                    
Initials                    

9



--------------------------------------------------------------------------------



 



entity requested and warrant that such individual is dully authorized to execute
and deliver this Lease on behalf of said entity. If Lessee is a corporation,
trust or partnership, Lessee shall, within thirty(30) days after execution of
this Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.
44. Conflict: Any conflict between the printed provisions, Exhibits or Addends
of this Lease and the typewritten or handwritten provisions, if any, shall be
controlled by the typewritten or handwritten provisions.
45. No Offer: Presentation of this Lease by Lessor or Lessor’s agent and
submission of same to Lessee shall not be deemed an offer to Lessee to lease.
This Lease shall become binding upon Lessor and Lessee only when filly executed
by both parties.
46. Lender Modification: Lessee agrees to make such reasonable modifications to
this Lease as may be reasonably required by an institutional lender in
connection with the obtaining of normal financing or refinancing of the Office
Building Project.
47. Multiple Parties: If more than one person or entity is named as either
Lessor or Lessee herein, except as otherwise expressly provided herein, the
obligations of the Lessor or Lessee herein shall be the joint and several
responsibility of all persons or entities named herein as such Lessor or Lessee,
respectfully.
48. Attachments: Attached hereto are the following documents which constitute a
part of this Lease:
Exhibit “A”:     Floor Plan (intentionally deleted)
Exhibit “B”:     Rules & Regulations
Exhibit “C”:     Tenant Information Statement
49. Lessor hereby leases to Lessee 2 covered parking space(s) known as reserved
parking space number(s) 2 & 8 in accordance with Paragraph 2.2 and Exhibit “B”
50. Provided that Lessee has not been in default at any time during the term of
this Lease, Lessor herein grants to Lessee (1) three year option(s) to renew
this Lease. Any default under the lease shall terminate this option. Lessee
shall provide 60 days advance written notice of Lessee’s intent to exercise this
option or the option shall terminate. The following rent adjustments are
applicable to the base rent for the option period:

         
Year One:
  APRIL 15T 2007 to MARCH 31ST 2008   C.P.I. Increase
 
       
Year Two:
  APRIL lst 2008 to MARCH 31ST 2009   C.P.I. Increase
 
       
Year Three:
  APRIL 1ST 2009 to MARCH 31st, 2010   C.P.I. Increase
 
       

     
51. This Lease and all obligations herein shall be personally guaranteed by
  N/A

 
   

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
IF THIS LEASE HAS BEEN FILLED IN IT HAS BEEN PREPARED FOR SUBMISSION TO YOUR
ATTORNEY FOR HIS APPROVAL, NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE
AMERICAN INDUSTRIAL REAL ESTATE SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES
OF THIS LEASE ON THE TRANSACTION RELATING THERETO: THE PARTIES SHALL RELY SOLELY
UPON THE ADVICE OF THEIR OWN LEGAL COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES
OF THE LEASE.

                      LESSOR   LESSEE
 
                    FLAMINGO PECOS PLAZA   READY MIX INC.
 
                   
By
          By    /s/ Robert R. Morris    
 
                   
 
                   
 
 
Its
 
         
Its  President
 
   
 
                   
By
          By        
 
                   
 
                   
 
 
Its
 
         
Its
 
   
 
                    Executed at Las Vegas, NV.   Executed at Las Vegas, NV.
89121
 
                   
on
          on  
April 3, 2007
   
 
                   
 
                   
Address
 
3430 E. Flamingo Rd.
      Address  
3430 E. Flamingo Rd.
   
 
                   

10



--------------------------------------------------------------------------------



 



ATTACHMENT TO LEASE BETWEEN FLAMINGO PECOS PLAZA AND READY MIX INC.
SUITE numbers occupied as indicated on page 1 of LEASE:
100
101
105
201
250

11